



Exhibit 10.34


Fifth Amendment To
Amended and Restated Credit Agreement
This Fifth Amendment to Amended and Restated Credit Agreement (herein, the
“Amendment”), dated as of October 22, 2018 among FCStone Merchant Services, LLC,
a Delaware limited liability company (the “Borrower”), INTL FCStone Inc., a
Delaware corporation (the “Guarantor”), the financial institutions executing
this Amendment as Lenders, and Bank of Montreal, a Canadian chartered bank
acting through its Chicago branch, as Administrative Agent for the Lenders (the
“Administrative Agent”).
Preliminary Statements
A.    The Borrower, the Guarantor, the Lenders and the Administrative Agent
entered into an Amended and Restated Credit Agreement dated as of March 15,
2016, as amended (the “Credit Agreement”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms have in the
Credit Agreement.
B.    The Borrower has requested that the Lenders make certain amendments to the
Credit Agreement, and the Lenders are willing to do so under the terms and
conditions set forth in this Amendment.
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
Section 1.
Amendments.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:
1.1.    Section 5.1 of the Credit Agreement shall be and hereby is amended by
inserting a new defined term in its appropriate alphabetical order to read in
its entirety as follows:
“INTL Second Lien Notes” means those certain second priority senior secured
notes of Holdings due 2023.
1.2.    Section 8.7(g) of the Credit Agreement shall be amended and restated to
read in its entirety as follows:
(g)    the guaranty by the Borrower and the Borrower Subsidiaries of the
obligations of Holdings and its Subsidiaries under (i) the INTL BOA Facility in
an aggregate principal amount not to exceed $350,000,000 at any one time (and
renewals, refinancings and extensions thereof), and (ii) the INTL Second Lien
Notes in an aggregate principal amount not to exceed $350,000,000 at any one
time (and renewals, refinancings and extensions thereof);
1.3.    Section 9.1(f)(ii) of the Credit Agreement shall be and hereby is
amended by inserting after the phrase “under the INTL BOA Facility” appearing in
the parenthetical in the second line therein the phrase “and the INTL Second
Lien Notes”.





--------------------------------------------------------------------------------





Section 2.
Conditions.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
2.1.    Receipt by the Administrative Agent this Amendment duly executed by the
Borrower, the Guarantor, and the Lenders; and
2.2.    receipt by the Administrative Agent of such other agreements,
instruments, documents, certificates, and opinions as the Administrative Agent
may reasonably request.
Section 3.
Representations.

3.1.    The Borrower heretofore executed and delivered to the Administrative the
Collateral Documents. The Borrower hereby acknowledges and agrees that the Liens
created and provided for by the Collateral Documents continue to secure, among
other things, the Secured Obligations; and the Collateral Documents and the
rights and remedies of the Administrative Agent thereunder, the obligations of
the Borrower thereunder, and the Liens created and provided for thereunder
remain in full force and effect and shall not be affected, impaired or
discharged hereby. Nothing herein contained shall in any manner affect or impair
the priority of the Liens created and provided for by the Collateral Documents
as to the indebtedness which would be secured thereby prior to giving effect to
this Amendment.
3.2.    The Guarantor hereby acknowledges that it has reviewed the terms and
provisions of this Amendment and consents to any modification of the Credit
Agreement and the other Loan Documents effected pursuant to this Amendment. The
Guarantor hereby confirms to the Administrative Agent and the Lenders that,
after giving effect to this Amendment, the Guaranty set forth in Section 12 of
the Credit Agreement and each other Loan Document to which it is a party
(including each agreement subordinating the Holdings Subordinated Debt to the
Secured Obligations) continues in full force and effect and is the legal, valid
and binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability. The
Guarantor acknowledges and agrees that (i) notwithstanding the conditions to
effectiveness set forth in this Amendment, the Guarantor is not required by the
terms of the Credit Agreement or any other Loan Document to consent to the
waivers or modifications to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future waivers or modifications to the Credit Agreement.
3.3.    In order to induce the Administrative Agent and the Lenders to execute
and deliver this Amendment, the Borrower and the Guarantor hereby represents to
the Administrative Agent and to the Lenders that as of the date hereof (a)  the
representations and warranties set forth in Section 6 of the Credit Agreement
and the other Loan Documents are and shall be and remain true and correct
(except to the extent that such representations and warranties relate to an
earlier date, in which case they shall be true and correct as of such earlier
date) and (b) they are in compliance with the terms and conditions of the Credit
Agreement and no Default or Event of Default has occurred and is continuing
under the Credit Agreement or shall result after giving effect to this
Amendment.





--------------------------------------------------------------------------------





Section 4.    Miscellaneous.
4.1.    Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement, as amended
by this Amendment.
4.2.    The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Amendment, including the fees and
expenses of counsel for the Administrative Agent.
4.3.    This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e‑mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of Illinois.
[Signature Page to Follow]





--------------------------------------------------------------------------------







This Amendment to Credit Agreement is entered into as of the date and year first
above written.


"Borrower"
FCSTONE MERCHANT SERVICES, LLC


By        /s/ William J. Dunaway
Name        William J. Dunaway
Title        Director
                        
By        /s/ Bruce Fields
Name        Bruce Fields
Title        Group Treasurer, INTL FCStone Inc.


                                
"Guarantor"
INTL FCSTONE, INC.
                                                            
By        /s/ Sean O'Connor
Name        Sean O'Connor
Title        CEO
                        
By        /s/ Bruce Fields
Name        Bruce Fields
Title        Group Treasurer






















[Signature Page to Fifth Amendment to Credit Agreement]





--------------------------------------------------------------------------------







Accepted and agreed to.
Bank of Montreal, Chicago Branch, as Administrative Agent, L/C Issuer and a
Lender
By /s/ Krupa Tantuwaya        
Name Krupa Tantuwaya        
Title Vice President        


CoBank, ACB, as a Lender
By /s/ Bert D. Johnson        
Name Bert D. Johnson    
Title Vice President        


The Huntington National Bank, as a Lender
By /s/ John Weathers        
Name John Weathers        
Title SVP, Portfolio Manager    


HSBC Bank USA, National Association, as a Lender
By /s/ Sarah McClintock        
Name Sarah McClintock        
Title Senior Vice President        
















[Signature Page to Fifth Amendment to Credit Agreement]







--------------------------------------------------------------------------------







ING Capital, LLC, as a Lender
By /s/ Peter Lopoukhine    
Name Peter Lopoukhine        
Title Director         
By /s/ Mark Teo    
Name Mark Teo         
Title Director     




Cooperatieve Rabobank U.A., New York Branch, as a Lender
By /s/ Sebastien Ribatto        
Name Sebastien Ribatto        
Title Managing Director        
By /s/ Parika Choudhary    
Name Parika Choudhary        
Title Vice President    


























[Signature Page to Fifth Amendment to Credit Agreement]





